NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAR 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

ROBERT DALE ALEXANDER,                           No.   13-36197

                Plaintiff-Appellant,             D.C. No. 6:11-cv-06215-PK

 v.
                                                 MEMORANDUM *
MAX WILLIAMS; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                              for the District of Oregon
                    Paul J. Papak II, Magistrate Judge, Presiding

                       Argued and Submitted March 9, 2017
                                Portland, Oregon

Before: O’SCANNLAIN, FISHER, and FRIEDLAND, Circuit Judges.

      Prisoner Robert Alexander brought suit against several prison personnel

alleging deliberate indifference to his serious medical needs in violation of the

Eighth Amendment. The district court granted the defendants’ motion for

summary judgment. Alexander appealed the grant of summary judgment to four of

the defendants: Dr. Gulick, Dr. Hansen, Dr. Shelton, and Nurse Gruenwald



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
(collectively, “Defendants”). We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

      A grant of summary judgment is reviewed de novo, with the evidence

viewed in the light most favorable to the nonmoving party. Toguchi v. Chung, 391

F.3d 1051, 1056 (9th Cir. 2004).

      To succeed on a claim of medical mistreatment under the Eighth

Amendment, “a prisoner must allege acts or omissions sufficiently harmful to

evidence deliberate indifference to serious medical needs.” Estelle v. Gamble, 429

U.S. 97, 106 (1976). The plaintiff must show more than “a difference of medical

opinion”; instead, he must show that the defendant’s conduct was “medically

unacceptable under the circumstances” and that the defendant consciously

disregarded the excessive risk to the plaintiff’s health. Jackson v. McIntosh, 90

F.3d 330, 332 (9th Cir. 1996).

      There is no evidence that Defendants recognized Alexander’s need for

treatment and yet acted with deliberate indifference to that need. Instead, the

evidence shows that Alexander received constant or near-constant treatment during

the time period at issue. Defendants prescribed medication, pursued testing,

requested consultations, and ordered a variety of treatments to help Alexander.

Alexander has not presented evidence to suggest that the treatment he received was

medically unacceptable. Alexander’s reliance on Snow v. McDaniel, 681 F.3d 978


                                          2
(9th Cir. 2012), overruled on other grounds by Peralta v. Dillard, 744 F.3d 1076

(9th Cir. 2014) (en banc), to demonstrate that Dr. Gulick acted with deliberate

indifference in deciding to reduce Alexander’s Neurontin dosage is unavailing;

unlike in Snow, there is no evidence that the challenged treatment decision was

medically inappropriate. See id. at 990 (reversing a grant of summary judgment to

a physician’s assistant when he had denied plaintiff pain medication but a doctor

reviewing the decision later “totally disagree[d]”).

      AFFIRMED.




                                          3